Citation Nr: 0943550	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral plantar calluses with painful plantar warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1973 to November 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, increased the Veteran's 
disability rating from 10 percent to 20 percent for the 
Veteran's bilateral plantar calluses with painful plantar 
warts.

 In his September 2004 substantive appeal (VA Form 9) the 
Veteran requested a hearing before a Veteran's Law Judge at 
the RO, which was scheduled for December 8, 2006.  However, 
in his November 2006 letter to the Board, the Veteran 
requested that his hearing request be withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).

In May 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate review.

In written correspondence in August 2009, the Veteran 
directly submitted to the Board additional contentions 
regarding the severity of his service-connected bilateral 
plantar calluses with painful plantar warts.  The AOJ has not 
considered this statement, and the Veteran has not signed a 
waiver of initial AOJ consideration.  See 38 C.F.R. 
§ 20.1304(c) (2009).  However, this statement is essentially 
cumulative of other contentions already of record.   Thus, it 
may not be deemed additional evidence for which a written 
waiver would be required.  Id. 


FINDINGS OF FACT

1.  The Veteran's bilateral plantar calluses with painful 
plantar warts are characterized by pain on manipulation and 
use accentuated and characteristic callosities.  

2.  The Veteran's bilateral plantar calluses with painful 
plantar warts are not characterized by:  pronounced, marked 
pronation, or marked inward displacement and severe spasm of 
the tendo Achillis on manipulation.  


CONCLUSION OF LAW

The criteria are met for a higher disability rating of 30 
percent, but no greater, for the Veteran's bilateral plantar 
calluses with painful plantar warts.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the AOJ to the Veteran dated in June 2003, May 
2007, and May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his higher rating 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the May 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Concerning claims for an increased evaluation, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the VA notify the Veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This decision also directed that if the 
diagnostic code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), the VA must provide at least general notice of that 
requirement.  The VA must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 
 However, this decision has been partially vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  The Federal Circuit Court concluded 
in Vazquez Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 
4, 2009) that as 38 U.S.C.A. § 5103 does not require notice 
be Veteran specific, there was no need for VA to provide 
notification of alternate diagnostic codes that may be 
applicable to the Veteran's claim.  The Federal Circuit also 
found that the failure to advise the Veteran to submit 
evidence of the effect that worsening have on employment and 
daily life is not a breach of the statutory duty to notify.  
Id.  

The VCAA notice letters notified the Veteran that the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the Veteran's employment and daily life.  As 
such, the notice provided to him has been consistent with the 
caselaw.  Furthermore, the Veteran has provided ample 
statements to the VA to indicate that he is aware of the 
general criteria for proving a claim for an increased rating.  
Therefore, the Veteran has received all required notice in 
this case, such that there is no error in the content of his 
VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in February 2004, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the AOJ cured the timing notice after sending 
additional VCAA notice letters by readjudicating the case by 
way of the August 2009 SSOC.  Therefore, since the AOJ cured 
the timing error and because the Veteran did not challenge 
the sufficiency of the notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).
 
In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured VA 
treatment records, private treatment records, and two VA 
medical examinations.  The Veteran has submitted personal 
statements.  The Veteran identified treatment by Dr. A.C., 
where the AOJ attempted to secure relevant records in May 
2008 and March 2009 in accordance with 38 C.F.R. § 3.159.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

The Board is also satisfied as to substantial compliance with 
its May 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the remand decision, the Board 
remanded the Veteran's claim to provide corrective VCAA 
notice and allow the Veteran to identify any health care 
providers who have treated the Veteran for his service-
connected bilateral plantar calluses with painful plantar 
warts since April 2003 to the present, which the AOJ 
accomplished through the May 2007, and May 2008 letters to 
the Veteran.  In addition, the AOJ was required to provide a 
podiatry examination to determine the nature and extent of 
the disabilities on appeal.  This was accomplished by a VA 
medical examination conducted in July 2009.  Finally, the AOJ 
was to readjudicate the Veteran's increased rating claim, 
which was accomplished through the August 2009 SSOC.  As 
such, the remand directives have been complied with.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has 
been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The disability on appeal arises from a claim for an increased 
rating received by the AOJ in January 2003.  As a result, the 
present level of the Veteran's bilateral plantar calluses 
with painful plantar warts is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court 
recently held that the VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  Then, if there have, 
the Board may "stage" the rating.  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim is from the time period of one year 
before the claim was filed (in this case, January 2002) until 
the VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
While older evidence is not necessarily irrelevant, it is 
generally not needed to determine the effective date of an 
increased rating.  See Francisco, supra. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis- Higher Disability Rating for Bilateral Plantar 
Calluses with Painful Plantar Warts

The Veteran's bilateral plantar calluses with painful plantar 
warts, is currently rated at 20 percent by analogy under 
Diagnostic Code 5276, for flatfoot.  38 C.F.R. § 4.71a.  This 
rating has an effective date of January 13, 2004 (the date 
that the AOJ received the Veteran's claim for an increased 
rating).  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27.  

The Board has considered the applicability of other 
Diagnostic Codes; however, there is no evidence of weak foot 
(Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), 
Morton's disease (Diagnostic Code 5279), and hallux rigidus 
(Diagnostic Code 5281) malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283) or of an "other foot 
injury" (Diagnostic Code 5284).  As such, these Diagnostic 
Codes are not for application.  See Butts v. Brown, 5 Vet. 
App. 532, 540 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  
Furthermore, there is no evidence of arthritis related to the 
Veteran's claims, and so there is no cause to evaluate the 
Veteran's bilateral plantar calluses with painful plantar 
warts under any of the Diagnostic Codes which are applicable 
for arthritis of the feet.  38 C.F.R. §§ 4.59, 4.71a.  It 
follows that the Board will evaluate the Veteran's disability 
under Diagnostic Code 5276, for acquired flatfoot, to 
determine if he is entitled to a higher rating.

The Veteran's representative has argued that the Veteran's 
bilateral plantar calluses with painful plantar warts should 
more properly be rated at 10 percent for "tender scars" and 
his altered gate should be separately rated under 38 C.F.R. 
§ 4.63 for loss of use of the feet.  In this regard, the 
Veteran would be rated for two scars which are unstable or 
painful under 38 C.F.R. § 4.118, Diagnostic Code 7804.  This 
would result in a reduction of the Veteran's rating to 10 
percent and will not be considered under 38 C.F.R. § 4.7.  
Furthermore, the Veteran's bilateral plantar calluses with 
painful plantar warts could not be rated both as painful 
scars and as a loss of use of the foot under 38 C.F.R. § 4.63 
for loss of use of the feet under the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Finally, the Board notes 
that "loss of use" of an extremity, as defined at 38 C.F.R. 
§§ 3.350(a)(2) and 4.63, is applicable where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made 
on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc, in the case of the hand, 
or balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2009).  
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches or more.  According to 38 C.F.R. § 4.63 (a), loss of 
use of the foot is conceded where a lower extremity is 
shortened by 3 1/2 inches (8.9-cm) or more.  As there is no 
evidence of any of these factors, or any evidence, medical or 
otherwise, that the Veteran would be equally well served by 
an amputation stump below the knee, the Board concludes that 
rating the Veteran's bilateral plantar calluses with painful 
plantar warts under 38 C.F.R. § 4.63 is not appropriate.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

Upon review of the evidence, a higher 30 percent rating is 
warranted for the Veteran's bilateral plantar calluses with 
painful plantar warts.  38 C.F.R. § 4.7.  The Veteran's 
representative has noted that the Veteran was granted a 20 
percent rating for his bilateral plantar calluses with 
painful plantar warts in February 2004.  As such it appears 
that the AOJ intended to grant the Veteran an increased 
rating for severe bilateral flatfoot, which provides a rating 
of 30 percent; however, the AOJ instead provided a 20 percent 
disability rating to the Veteran which is only available for 
unilateral severe flatfoot.  Id.  In reviewing the Veteran's 
bilateral foot condition, the VA medical examination of June 
2003 noted that the Veteran "[w]hile standing or walking... 
has pain, weakness, stiffness, and swelling" as well 
"callosities with tenderness."  This shows pain on 
manipulation and use accentuated, and characteristic 
callosities in conformity with the 30 percent rating.  A 
second VA medical examination was conducted in July 2009, 
which also provided results consistent with the 30 percent 
rating, at that time the Veteran reported "aching with 
prolonged walking standing, and changes in weather."  The 
July 2009 examiner noted the "tenderness" of the Veteran's 
feet and the "callosities."   These examinations show a 
disability picture consistent with the 30 percent rating for 
severe bilateral flatfoot, despite the lack of evidence of 
marked deformity.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (rating criteria provide guidance as to the severity 
of symptoms contemplated for each rating; they are not all-
encompassing or an exhaustive list).  Therefore, the Board 
concludes that the Veteran is entitled to a rating of 30 
percent for severe flat foot for the appeal period.  

However, the Veteran's bilateral plantar calluses with 
painful plantar warts do not warrant a rating of 50 percent.  
See 38 C.F.R. § 4.7.  The Board notes that the Veteran has 
submitted statements indicating constant pain.  See the 
Veteran's claim of January 2003, notice of disagreement (NOD) 
of February 2004, substantive appeal (VA Form 9) of September 
2004, and the statements of August 2007 and August 2009.  The 
Board also notes the VA medical treatment records regarding 
the Veteran's treatment during this period indicating regular 
complaints of foot pain, the provision of orthopedic devices, 
and the trimming of the Veteran's calluses over the course of 
the appeal period.  The VA medical examination of June 2008 
specifically noted that "[p]es planus is not present," 
indicating no pronation or displacement.  Finally, in July 
2009, the Veteran was provided with another VA medical 
examination.  The Board notes that at that time the VA 
medical examination noted that the Veteran experienced 
"extreme tenderness and pain on the plantar surfaces of both 
feet."  The Veteran has also submitted a statement in August 
2009 indicating that the Veteran's pain is not alleviated by 
the orthopedic devices which have been issued to him, which 
shows some deterioration of the Veteran's condition at that 
time.  Nevertheless, the July 2009 VA medical examiner noted 
that the Veteran did not exhibit any evidence of "pronounced 
pronation (pes planus) or marked inward displacement and 
severe spasm of the tendo-achilles on manipulation."  As 
such, there is no objective evidence of pronounced, marked 
pronation, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation which is required for the 50 
percent rating.  38 C.F.R. § 4.7.

With regard to functional loss, over the course of the appeal 
the Veteran has submitted statements regarding his 
limitations caused by his bilateral plantar calluses with 
painful plantar warts including the following: walking with a 
cane, walking with most of his weight on his heels, limited 
ability to participate in everyday activities, difficulty 
climbing stairs, difficulty walking long distances, and an 
inability to stand on his tiptoes.  See the Veteran's claim 
of January 2003, NOD of February 2004, VA Form 9 of September 
2004, and the statements of August 2007 and August 2009.  
Furthermore, at his June 2008 VA medical examination, the 
Veteran reported that he was unable to climb stairs or push a 
lawnmower.  However, the Veteran was able to shower, vacuum, 
drive a car, cook, dress himself, take out the trash, walk, 
shop, and perform gardening activities.  In addition, at his 
July 2009 VA medical examination, the Veteran reported that 
he was limited in his ability to perform yard work and play 
with his grandchildren due to the pain that he experienced, 
but did not indicate any further deterioration in the 
Veteran's ability to participate in these activities.  The 
July 2009 VA medical examination also noted that the Veteran 
does not use any "walkers, crutches, or wheelchairs."  As 
such, although there is clearly functional loss presented in 
the record, the Veteran's bilateral plantar calluses with 
painful plantar warts are adequately represented in the 30 
percent rating assigned for the appeal period, as none of the 
functional loss is equivalent to pronounced, marked 
pronation, or marked inward displacement with severe spasm of 
the tendo achillis on manipulation.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

Staged rating for Veteran's Bilateral Plantar Calluses with 
Painful Plantar Warts

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  Here, the Board finds that the 
30 percent rating granted this case is effective for the 
entire appeal period.  There is no basis to "stage" his 
ratings. 



Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  First, the AOJ or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  There 
is also no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization to suggest that the Veteran 
is not adequately compensated by the regular rating 
schedule.  Indeed, to the contrary, the Veteran's evaluation 
and treatment has been entirely on an outpatient basis, not 
as an inpatient.  The Board notes that the Veteran is 
currently unemployed; however, the Social Security 
Administration documents within the record indicate that this 
is due to a back disorder, and not the result of his service-
connected disability.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, referral to the Compensation and Pension 
service for extra-schedular evaluation is not warranted at 
this time.


ORDER

A higher 30 percent rating for the Veteran's bilateral 
plantar calluses with painful plantar warts is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


